Exhibit 10.6
EXECUTION VERSION
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE,
AND ARE BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE SECURITIES ACQUIRED HEREUNDER MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND OTHER
APPLICABLE LAWS PURSUANT TO REGISTRATION OR EXEMPTION FROM REGISTRATION
REQUIREMENTS THEREUNDER.
CLASS A COMMON STOCK SUBSCRIPTION AGREEMENT
This Class A COMMON STOCK SUBSCRIPTION AGREEMENT (this “Agreement”) is entered
into as of August 5, 2020, by and between Rocket Companies, Inc., a Delaware
corporation (the “Company”), and Bedrock Management Services LLC, a Michigan
Limited Liability Company (the “Subscriber”).
WHEREAS, in connection with the initial public offering of the shares of the
Company’s Class A common stock, par value $0.00001 per share (the “Class A
Common Stock”), and the reorganization transactions contemplated by that certain
Reorganization Agreement, dated as of July 21, 2020 by and among the Company,
RKT Holdings, LLC, a Michigan limited liability company (“Holdings”), Rock
Holdings Inc., a Michigan corporation and Daniel Gilbert (the “Reorganization
Agreement”), pursuant to which, among other things, the Subscriber is entering
into this Agreement to subscribe for and purchase that number of shares of the
Company’s Class A common stock, par value $0.00001 per share (the “Class A
Common Stock”), specified on Schedule I hereto.
The parties hereto, intending to be legally bound, hereby agree, for good and
valuable consideration, the receipt of which is hereby acknowledged, as follows:

1.Subscription for Class A Common Stock. Subject to the terms and conditions set
forth in this Agreement and any unit vesting agreement entered into between the
Subscriber and the Company, the Subscriber hereby subscribes for and agrees to
purchase, and the Company hereby agrees to sell and issue to the Subscriber,
that number of shares of Class A Common Stock specified on Schedule I hereto, in
exchange for the payment of the purchase price of $18 per share (the “Purchase
Price”). Within thirty (30) days following the execution and delivery hereof,
and as a condition subsequent to the consummation of the transactions
contemplated hereby, the Subscriber will tender to the Company, in cash, check
or wire transfer, the Purchase Price.

2.Shares. The Company represents and warrants that the shares of Class A Common
Stock subscribed for hereunder (the “Shares”) have been duly authorized and,
when issued and delivered in accordance with the terms of this Agreement, will
be validly issued, fully paid and non-assessable.

3.Representations and Warranties of the Company. The Company hereby represents
and warrants:
-1-







--------------------------------------------------------------------------------



(a)that the Company is a corporation duly incorporated or formed and is existing
in good standing under the laws of the State of Delaware;
(b)that the Company has all requisite corporate power and authority to enter
into and perform this Agreement and to consummate the transactions contemplated
hereby; and
(c)that this Agreement constitutes a legal, valid and binding obligation of the
Company enforceable against it in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

4.Representations and Warranties of the Subscriber. The Subscriber hereby
represents and warrants:
(a)that the Subscriber is an “accredited investor” (as defined in Regulation D
promulgated under the Securities Act of 1933, as amended (the “Act”);
(b)that the Subscriber or the Subscriber’s representative has had access to the
same kind of information concerning the Company that is required by Schedule A
of the Act, to the extent that the Company possesses such information;
(c)that the Subscriber has received a copy of the Company’s Registration
Statement on Amendment No. 2 to Form S-1, dated July 28, 2020, and such other
information as the Subscriber may have requested from the Company;
(d)that the Subscriber has such knowledge and experience in financial and
business matters that it is capable of utilizing the information that is
available to it concerning the Company to evaluate the risks of investment in
the Company including the risk that it could lose its entire investment in the
Company;
(e) that the Subscriber understands that the Shares have not been registered
under the Act, the securities laws of any state or the securities laws of any
other jurisdiction, and that the Shares must be held indefinitely, are subject
to restrictions on sale and Transfer (as defined below) and any sale or Transfer
permitted under the terms of this Agreement must be registered under the Act and
such other securities laws unless an exemption from registration under the Act
and such other securities laws covering the sale or Transfer of the Shares is
available;
(f)that the Shares are being purchased by the Subscriber for the Subscriber’s
own sole benefit and account for investment and not with a view to, or for
resale in connection with, a public offering or distribution thereof;
(g) that the Subscriber understands that the certificate or certificates
representing the Shares (if certificated) may be impressed with a legend stating
that the Shares are subject to restrictions on sale and Transfer and have not
been registered under the Act or any state securities laws and setting out or
referring to the restrictions on the Transferability and resale of the Shares;
and
-2-







--------------------------------------------------------------------------------



(h) that the Subscriber understands that stop Transfer instructions in respect
of the Shares may be issued to any Transfer agent, Transfer clerk or other agent
at any time acting for the Company.

5.Unit Certificate Restrictive Legends. Certificated Units evidencing the
Shares, to the extent such certificates are issued, may bear such restrictive
legends as the Company and/or the Company’s counsel may deem necessary or
advisable under applicable law or pursuant to this Agreement, including, without
limitation, the following legend:
“THE TRANSFER OF SHARES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE
CONDITIONS SPECIFIED IN THE CLASS A COMMON STOCK SUBSCRIPTION AGREEMENT, DATED
AS OF AUGUST 5, 2020, BETWEEN ROCKET COMPANIES, INC. AND THE SUBSCRIBER, AS IT
MAY BE AMENDED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME, AND NO TRANSFER
OF THESE SECURITIES WILL BE VALID OR EFFECTIVE UNTIL SUCH CONDITIONS HAVE BEEN
FULFILLED. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE, AND ARE BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THE SECURITIES
ACQUIRED HEREUNDER MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER
THE SECURITIES ACT AND OTHER APPLICABLE LAWS PURSUANT TO REGISTRATION OR
EXEMPTION FROM REGISTRATION REQUIREMENTS THEREUNDER.”

6.Notices. All notices required or permitted hereunder shall be in writing
deemed effectively given upon personal delivery or upon deposit in the United
States Post Office, by registered or certified mail, postage prepaid, addressed
to the other party hereto at the address shown beneath his or her or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other.

7.Successors and Assigns. The rights, duties and obligations under this
Agreement may not be assigned by the Subscriber or the Company except that this
Agreement shall be assignable by the Company to any successor entity, including
an entity acquiring all, or substantially all, of the assets of the Company. The
provisions of this Agreement shall be binding on any such assignee.

8.Entire Agreement; Amendments and Waivers.
(a)Amendments. This Agreement constitutes the entire agreement among the parties
pertaining to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties. There are no agreements, understandings, specific restrictions,
warranties, or representations relating to said subject matter
-3-







--------------------------------------------------------------------------------



between the parties other than those set forth herein or herein provided for.
This Agreement may only be amended in writing by mutual agreement between the
parties.
(b)Waivers. The failure of a party to insist upon strict performance of any
provision of this Agreement in any one or more instances shall not be construed
as a waiver or relinquishment of the right to insist upon strict compliance with
such provision in the future.

9.Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other governmental
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the fullest extent possible

10.Number; Titles. As employed in this Agreement, the singular form shall
include, if appropriate, the plural. The headings employed in this Agreement are
solely for the convenience and reference of the parties and are not intended to
be descriptive of the entire contents of any paragraph and shall not limit or
otherwise affect any of terms, provisions, or construction thereof.

11.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

12.Jurisdiction.
(a)The exclusive venues for all disputes arising out of this Agreement shall be
the United States District Court for the Eastern District of Michigan and the
Third Judicial Circuit, Wayne County, Michigan (the “Agreed-Upon Venues”), and
no other venues.  The parties stipulate that the Agreement is an arms-length
transaction entered into by sophisticated parties, and that the Agreed-Upon
Venues are convenient, are not unreasonable, unfair, or unjust, and will not
deprive any party of any remedy to which it may be entitled.  The parties agree
to consent to the dismissal of any action arising out of this Agreement that may
be filed in a venue other than one of the Agreed-Upon Venues; the reasonable
legal fees and costs of the party seeking dismissal for improper venue will be
paid by the party that filed suit in the improper venue.  Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 7 shall be deemed effective service of process on such
party.
(b)EACH OF THE COMPANY AND THE MEMBERS HEREBY IRREVOCABLY DESIGNATES CSC-LAWYERS
INCORPORATING SERVICE (COMPANY) (IN SUCH CAPACITY, THE “PROCESS AGENT”), WITH AN
OFFICE AT 601 ABBOT ROAD, EAST LANSING, INGHAM COUNTY, MICHIGAN 48823, AS ITS
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, FOR AND ON ITS BEHALF
-4-







--------------------------------------------------------------------------------



SERVICE OF PROCESS IN SUCH JURISDICTION IN ANY LEGAL ACTION OR PROCEEDINGS WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER AGREEMENT EXECUTED IN CONNECTION WITH
THIS AGREEMENT, AND SUCH SERVICE SHALL BE DEEMED COMPLETE UPON DELIVERY THEREOF
TO THE PROCESS AGENT; PROVIDED THAT IN THE CASE OF ANY SUCH SERVICE UPON THE
PROCESS AGENT, THE PARTY EFFECTING SUCH SERVICE SHALL ALSO DELIVER A COPY
THEREOF TO EACH OTHER SUCH PARTY IN THE MANNER PROVIDED IN SECTION 7 OF THIS
AGREEMENT. EACH PARTY SHALL TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO CONTINUE
SAID APPOINTMENT IN FULL FORCE AND EFFECT OR TO APPOINT ANOTHER AGENT SO THAT
SUCH PARTY SHALL AT ALL TIMES HAVE AN AGENT FOR SERVICE OF PROCESS FOR THE ABOVE
PURPOSES IN THE STATE OF MICHIGAN. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY
PARTY TO SERVE PROCESS IN ANY MANNER PERMITTED BY APPLICABLE LAW. EACH PARTY
EXPRESSLY ACKNOWLEDGES THAT THE FOREGOING WAIVER IS INTENDED TO BE IRREVOCABLE
UNDER THE LAWS OF THE STATE OF MICHIGAN AND OF THE UNITED STATES OF AMERICA.

13.Counterparts. This Agreement may be executed in any number of counterparts,
any of which may be executed and transmitted by facsimile (or electronic mail in
pdf format), and each of which shall be deemed to be an original, but all of
which together shall be deemed to be one and the same instrument.

14.Further Representations and Acknowledgements of the Subscriber. The
Subscriber acknowledges having been afforded a reasonable opportunity to consult
with the financial or legal advisors of the Subscriber’s choosing with respect
to the Subscriber’s rights and responsibilities under this Agreement, and the
Subscriber is advised to so consult.
[Signature Pages Follow]
-5-








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date and year first written above.





THE COMPANY:
ROCKET COMPANIES, INC.


By: /s/ Jay Farner    
      Name: Jay Farner
      Title: Chief Executive Officer



















[Signature Page to Class A Common Stock Subscription Agreement]





--------------------------------------------------------------------------------




THE SUBSCRIBER:
BEDROCK MANAGEMENT SERVICES LLC


By: /s/ Matthew Rizik            
      Name: Matthew Rizik
      Title: Manager







[Signature Page to Class A Common Stock Subscription Agreement]






--------------------------------------------------------------------------------



Schedule I



Name of the SubscriberShares of Class A Common Stock of the Company issued to
the Subscriber
Bedrock Management Services LLC
154,176










